Citation Nr: 9933471	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-05 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from August 1962 to August 
1965.

The veteran filed a claim in May 1978 for service connection 
for a back injury.  By rating decision in July 1978 service 
connection for a spinal disability was denied.  The veteran 
was notified of that decision by letter of that same month.  
Subsequently, the veteran's claim for entitlement to service 
connection for a back disability was denied by the RO on 
several occasions.  By decision of the Board of Veteran's 
Appeals (Board) in August 1990, entitlement to service 
connection for a back disability was denied on the basis that 
no new factual evidence had been submitted since final prior 
denials for service connection for a back disability in 
August 1978 and December 1985.  In July 1997, the veteran 
filed a request to reopen his claim for service connection 
for a back disability.  This appeal arises from an August 
1997 decision from the Huntington, West Virginia Regional 
Office (RO) that determined that new and material evidence to 
reopen the veteran's claim for chronic low back strain had 
not been submitted. 

A Notice of Disagreement was filed in November 1997 and a 
Statement of the Case was issued in December 1997.  A 
substantive appeal was filed in April 1998 with no hearing 
requested.

In May 1998, the veteran requested a hearing at the RO before 
a local hearing officer.  In writing in July 1998, the 
veteran canceled his request for a hearing.  In September 
1998, the veteran requested a hearing at the RO before a 
local hearing officer.  In December 1998, the abovementioned 
RO hearing was held.  

The issue of entitlement to service connection for a low back 
disability was denied by rating decision in July 1978, with 
notice sent that same month, and by subsequent rating 
decisions, with notices sent to the veteran.  By decision of 
the Board in August 1990, entitlement to service connection 
for a back disability was denied on the basis that no new 
factual evidence had been submitted since final prior denials 
for service connection for a back disability in August 1978 
and December 1985.  In Evans v. Brown, 9 Vet. App. 273 
(1996), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") 
indicated that in determining whether new and material 
evidence has been submitted, it is necessary to consider the 
evidence added to the record since the last time a claim was 
denied on any basis.  Thus, the Board will address the issue 
of whether new and material evidence has been submitted since 
the Board's decision in August 1990. 


FINDINGS OF FACT

1.  Service connection for a low back disability was last 
denied by a decision of the Board in August 1990, where it 
was determined that entitlement to service connection for a 
back disability was denied on the basis that no new factual 
evidence had been submitted since final prior denials for 
service connection for a back disability in August 1978 and 
December 1985.

2.  The additional evidence submitted in connection with the 
claim to reopen is more than merely cumulative and is so 
significant that it must be considered in order to decide the 
merits of the claim.

3.  The veteran's claim of entitlement to service connection 
for a low back disability is plausible.  


CONCLUSIONS OF LAW

1.  The August 1990 decision of the Board that determined 
that entitlement to service connection for a back disability 
was denied on the basis that no new factual evidence had been 
submitted since final prior denials for service connection 
for a back disability in August 1978 and December 1985 is 
final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. §§ 
20.1105 (1999).

2.  Evidence received since the August 1990 Board decision is 
new and material, and the veteran's claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claim of entitlement to service connection for a low 
back disability is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a service enlistment examination in August 1962, no 
history of back pain was reported.  The veteran indicated 
that his present state of health was "good".  On 
examination, the veteran's spine was clinically evaluated as 
normal.

On a separation examination in July 1965, no history of back 
pain was reported.  The veteran indicated that his present 
state of health was "good".  On examination, the veteran's 
spine was clinically evaluated as normal.  

In May 1978, the veteran filed a claim for service connection 
for a back disability.

By rating action of July 1978, service connection for a 
spinal disability was denied.  The veteran was notified of 
this decision in that same month.  

Associated with the file in August 1978 were service medical 
records submitted by the veteran.  They show that in November 
1963, the veteran lifted the door of the motor pool and 
immediately felt pain shooting beneath the scapula.  The 
examination showed bilateral paravertebral muscle strain.  

Also in service in December 1963, the veteran was seen with a 
reinjured back lifting the hood on a vehicle.  The impression 
was back strain.  

That same day in December 1963, the veteran was to receive 
treatment regarding the left side scapular area.  Two days 
later in December 1963, some improvement was noted. 

In 1964, the veteran was seen with complaints of a spot of 
numbness at the top of the right scapula.  The physical 
examination was negative.  

In May 1965, the veteran was seen with mild strain of the 
lumbosacral spine.  

In June 1965, the veteran was seen with mild strain of the 
lumbosacral spine, improved until two days ago when the 
veteran did the same bending.  On that same day in June 1965, 
the veteran was instructed in William's flexion back 
exercises. 

By rating action of August 1978, service connection for a 
back disability was denied.  The veteran was notified of this 
decision in that September 1978.

Associated with the claims file in 1985 were medical records 
and service medical records submitted by the veteran.  They 
include the following:

A photocopy of a portion of an August 1962 service enlistment 
examination wherein the veteran reported that his present 
state of health included "weak back".

Photocopies of service medical records previously noted in 
this decision.  

A photocopy of a portion of a service separation examination 
dated in June of an unknown year, wherein the veteran 
reported that his present state of health included "back 
trouble".

Records from June 1978 to February 1981 from Stephen I. 
Lester, M.D., that show that the veteran was treated for 
chronic lumbosacral strain syndrome.  The veteran reported 
being injured while working in June 1978.  

An unidentified July 1978 medical affidavit that indicates 
that the veteran had acute back pain.  The complete diagnoses 
included acute lumbar spine and pelvis sprain with resultant 
muscle spasm.  The dates of treatment started in June 1978

An August 1978 report and medical affidavit from Glen C. 
Moore, M.D., that indicates that the veteran had a diagnosis 
of neuritis of the sciatic nerve caused as a result of root 
pressure from abnormality of the left transverse process of 
L5 and myoligamentous congestion from sacroiliac strain, 
slight disc involvement of L5-S1 space.  The dates of 
treatment started in July 1978.

An October 1978 x-ray from the Golden Clinic that includes an 
impression of partial sacralization of L5 with irregular wide 
transverse process and relative narrowing of the disc spaces 
between L4-L5 and L5-S1 with mild degenerative arthritis.

An October 1979 report from James V. Gainer, Jr., M.D., that 
indicates that the veteran was seen with a history of a back 
injury approximately fifteen months ago, following which he 
had low back pain with radiation into his left lower 
extremity.  There was no evidence of neurological 
abnormality.  It was assumed that the veteran had some 
element of lumbosacral strain and had aggravated his symptoms 
by his unusual posture.

A January 1980 x-ray includes an impression of slight lumbar 
scoliosis and minimal osteoarthritis in L4 and L5.

An August 1980 report from Robert S. Wilson, M.D., that 
indicates that the veteran reported that in June 1978, he was 
lifting an auger and developed pain in his lower back.  He 
had to stop work.  The pain radiated to the left leg.  He 
reported injuring his lower back in service in 1964.  He 
stated that he had no other injuries at work.  The conclusion 
was that the veteran had severe muscle spasm in the lumbar 
spine that had been noted on multiple examinations.  There 
was little to substantiate the fact that he may have had a 
herniated disc, but it was suspected that a herniated disc 
was present.  

An unidentified hospital record from December 1980 that notes 
that the veteran suffered an injury to the low back in June 
1978 while lifting an auger.  He had a more or less acute 
onset of pain that gradually got worse.  The provisional 
diagnoses included chronic low back pain with probable 
chronic lumbosacral strain syndrome; possible herniated disc.

Records from James D. Weinstein, M.D., including from 
December 1984, show that the veteran was a coal miner who had 
not worked since 1978 as a sequelae of a back injury at work.  
The back problem had continued.  He had symptoms in the left 
low back and left hip radiating into the groin area.  The x-
rays showed lumbar degenerative disease.  

A December 1984 report from R. H. Plummer, D.O., to the 
Worker's Compensation Fund that indicates that the veteran 
had a back injury sustained while at work in 1978.  He had 
continued to have symptoms from that time.  It was felt that 
the veteran's back problems were related to the original 
injury that occurred in 1978.  

A notation from December 1984 from the Elkins Chiropractic 
Center that notes that the veteran was seen and treated by 
their doctors on and off between July 1978 and February 1980.

A report from February 1985 from Dr. Weinstein that shows 
that the veteran continued to have problems with persistent 
left sciatica.  Surgery was recommended.

A report from Dr. Wilson from August 1985 that shows that the 
veteran was last seen in June 1981 with spasm of the lumbar 
spine.  There was a question of whether he had nerve root 
entrapment.   

A report from Charles M. Davis, Jr., M.D., from November 1985 
that indicates that the veteran had a chronic pain syndrome 
secondary to a lumbar spine injury in June 1978.  

By rating action of December 1985, service connection for a 
back disability was denied.  The veteran was notified of this 
decision in that same month.  

Associated with the file in March 1988 was a September 1965 
report from the Davis Memorial Hospital that shows that the 
veteran was injured in September 1965 when he was pushing a 
box car.  He had marked spasm of the left lumbar muscles.  
The diagnoses included acute lumbar myositis due to trauma.  
No previous injuries were noted.  

By rating action of March 1988, service connection for a back 
disability was denied.  The veteran was notified of this 
decision in that same month.  

Associated with the file in April 1988 was a July 1966 report 
to the Workmen's Compensation Committee from the veteran 
wherein he reported being injured in September 1965 when he 
grabbed at a railroad box and suffered pains in the middle of 
his back.  

By rating action of April 1988, service connection for a back 
disability was denied.  The veteran was notified of this 
decision in that same month. 

Associated with the file in April 1988 were records from 
November 1971 from the Workmen's Compensation Fund that notes 
that the veteran was injured in August 1971 while sanding.  
The diagnoses included lower trapezial myositis. 

Additionally associated with the file in April 1988 was a 
March 1972 accident report from Davis Memorial Hospital where 
it was noted that the veteran was injured in March 1972.  He 
had the onset of a backache two weeks ago.  The impression 
was acute back sprain.  He had a previous injury three of 
four years ago when he suffered trauma to the back.

By rating action of May 1988, service connection for a back 
disability was denied.  The veteran was notified of this 
decision in that same month.

Associated with the file in March 1989 was a February 1989 
report from Paul E. Nefflen, M.D., wherein it was noted that, 
from the record, the veteran had lumbosacral pain prior to 
discharge from service.  He had recurrent back problems 
shortly after discharge in 1965.   

By rating action of March 1989, it was determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for a back disability was 
denied.  The veteran was notified of this decision in that 
same month.  The veteran appealed this decision.

Associated with the file in October 1989 was an August 1989 
statement from an employer of the veteran, wherein it was 
noted that the veteran had back pain when he started his 
employment at the company.  He was hired out of service.  
Later on the back pain got worse.  The veteran said he was 
hurt in the service.  The veteran was going to turn in a 
report to Workmen's Compensation because he did not have 
money to pay for treatment.   

Associated with the file in October 1989 was an August 1989 
statement from a friend of the veteran who indicated that he 
was in service with the veteran.  The veteran had low back 
pain while in the service starting in 1963.  Upon separation, 
the veteran stated that his back was still hurting.  The 
veteran was going to turn in a report to Workmen's 
Compensation because he did not have the money to pay for 
treatment.  

Associated with the file in October 1989 was a July 1989 
unsigned report from James B. Magee, M.D., wherein it was 
indicated that the veteran was seen in July 1989 for pain of 
his lower back and left leg.  While in the service in 1963, 
the veteran began having pains beneath the scapulae 
associated with back strain after lifting.  The veteran was 
injured in 1977 when working with an auger and had sharp pain 
and spasm of the lower back.  The clinical impressions 
included herniated lumbar disc at L4-L5 with early atrophy of 
the left calf muscle.  There was a medical opinion that the 
veteran had lumbar herniated disc that had its origin in the 
medical injury in 1963 to the cervical and thoracic spine. 

By Board decision in August 1990, it was determined that 
previous determinations of the RO denying service connection 
for a chronic back disability were final and a new factual 
basis for entitlement to service connection for a chronic 
back disability had not been submitted.  

Evidence received subsequent to the August 1990 rating action 
includes the following: 

A June 1994 treatment record from Mountaineer Physical 
Therapy Associates that shows that the veteran reported an 
injury in June 1978.  He had decreased lumbar and lower 
extremity flexibility and strength, decreased endurance, low 
back pain which reportedly inhibited activity, and symptom 
magnification.  

Associated with the file in January 1995 were records from 
Dr. Nefflen, from October 1986 to January 1995, that show 
treatment for a cervical spine disc disease, herniated 
nucleus pulposus, sciatica, lumbosacral spine disc disease, 
musculoskeletal back pain, and bronchitis.  In pertinent 
part, in October 1996, the veteran complained of throbbing 
pain and numbness of both legs; he had back problems since 
1978.  The assessment included herniated nucleus pulposus.  

Additionally associated with the file in January 1995 were 
records from Mark B. Farnsworth, M.D., from March 1993 to 
August 1993, that show treatment for lumbosacral disc 
disease, mass of the left abdomen, nodule on the right elbow, 
arthritis of the shoulder, and increased cholesterol.  A 
record from March 1993 indicates that the veteran complained 
of back pain since 1978. 

Associated with the file in February 1995 were records from 
Davis Memorial Hospital from December 1991 to October 1992 
that show treatment for chronic back pain, since 1978.  He 
additionally had treatment for left otitis media and 
pharyngitis.

A VA examination in February 1995 shows that the veteran was 
diagnosed with chronic bronchitis and status post left 
inguinal herniorrhaphy.  

A VA examination of the spine from February 1995 shows that 
the veteran complained of unknown undiagnosed pain of the 
left anterior iliac crest and arthritis of the neck and low 
back.  He claimed that he hurt his back in 1964 or 1965 
raising the hood of a vehicle when he was in service.  
Additionally, he picked up an auger in 1968 and hurt his 
back.  The diagnoses included spondylosis of the lower 
cervical vertebras and lower lumbar vertebras and pain in the 
left iliac muscle and left pelvis region which was not 
explained.  

A July 1997 report from John C. Sharp, Ph.D., D.O., indicates 
that the veteran suffered a back injury to his lumbar spine 
sometime in 1963, while in the service (according to the 
veteran).  Records from June 1965 documented a lumbosacral 
injury.  In September 1965, the veteran suffered a low back 
injury.  The veteran was seen in 1985 for a lumbosacral 
injury with a L5-S1 disc bulge.  He was then diagnosed with 
several herniated lumbar discs at the L4-L5 level.  The 
veteran's original injury was recorded while he was in 
service in June 1965.

In July 1997, the veteran filed a request to reopen his claim 
for service connection for a low back disability.

By rating action in August 1997, the RO informed the veteran 
that new and material evidence had not been submitted to 
reopen his claim for service connection for chronic low back 
strain.  The current appeal to the Board arises from this 
decision.

Associated with the file in October 1997 was a duplicate of a 
February 1989 notation from Dr. Nefflen, previously 
associated with the file.

A VA outpatient record from October 1997 notes that, by 
record review, the veteran had a chronic back problem that 
was considered to be a continuing disability.

Associated with the file in May 1998 was a duplicate copy of 
a November 1991 report to the Workmen's Compensation Fund.    

Associated with the file in May 1998 was a December 1986 
report for Disability Determination Services from Joseph A. 
Snead, M.D., that shows that the veteran was seen for a 
disability evaluation for the Social Security Administration.  
The veteran was injured while picking up an auger when 
working for the coal mining industry.  The diagnoses included 
ruptured intravertebral disc, lumbar, demonstrated by CAT 
scan and myelogram and also evident clinically.  

Associated with the file was a July 1993 report from Dr. 
Nefflen that shows that the veteran was injured in June 1978.  
He currently had severe pain in his low back radiating to his 
hips and leg.  

Associated with the file in May 1998 was an April 1967 record 
from the Golden Clinic wherein the veteran complained of back 
pain every three to four months for the last two years.  The 
pain was in the lower thoracic spinal process.  However, this 
time the pain radiated to his right flank.  

Associated with the file in May 1998 was a duplicate of a 
Worker's Compensation report from December 1965, previously 
associated with the file.

VA outpatient records from January 1998 to February 1998 show 
that the veteran was treated for low back disability and 
cervical spine disability; a January 1998 note indicates that 
the veteran had chronic back pain that apparently began 
following a lifting injury in 1964, when he had a disc 
herniation, and another incident in 1978.  A February 1998 
record shows that the veteran had a history of low back pain 
dating back to 1964 when he was injured during heavy lifting 
while in the service.  He had chronic back pain with 
occasional radiation down the left posterior lower extremity.  
Additionally, the veteran was seen with eye complaints.  

Associated with the file in July 1998 was a July 1998 report 
from Wm. H. Downer, D.C., that indicates that the veteran 
reported a history of lower back pain since 1964, when he 
sustained an injury as a result of heavy lifting while he was 
in the service.  The veteran was first seen in April 1990.  
The veteran currently had lower back pain with periodic pain 
radiating down the left lower extremity.  Based on the 
veteran's past history and records, the physical difficulties 
he was now experiencing might have been associated with the 
injury he sustained in 1964 while he was in the service.    

Associated with the file in July 1998 was an August 1978 
letter from the veteran's employer to the Workmen's 
Compensation Fund that indicates that the veteran began 
working for him in June 1978.  Two days after the veteran 
began work, he reported that he would not be into work as his 
back hurt.  The veteran informed his employer that he had 
suffered a previous back injury in the service and this 
injury appeared to be a reoccurrence of the military 
connected injury.  

Associated with the file in September 1998 was a June 1998 
report from Dr. Farnsworth, that shows that the veteran was 
treated for pain over the left carotid distribution, lumbar 
disc disease and pain, and cervical disc disease.  It was 
noted that in reviewing the records, the military back 
injuries may or [may] not be related to his current 
disability.  

In a September 1998 report, Dr. Farnsworth indicates that the 
veteran was first seen in March 1993 for lumbar disc disease 
with lumbar strain.  He was asked by the veteran to write a 
letter on his behalf.  He reviewed medical records brought by 
the veteran.  It was noted that in November 1963, December 
1963, March 1964, May 1965, and June 1965, the veteran was 
seen with back related complaints.  In a July 1965 separation 
examination, "back trouble" was noted, but there was no 
accompanying examination.  On another separation examination, 
the veteran's health was "good".  The veteran left the 
service in September 1965.  He had an injury that occurred at 
work.  The veteran was seen with complaints of back injuries 
in March 1972 and June 1978.  The veteran currently had a 
back disability.  The veteran would not meet the criteria for 
chronic low back pain because, during the time between 
October 1964 and May 1965, no complaints were noted of low 
back pain.  Therefore, a review of the records shows that it 
seemed that the veteran had recurrent acute (according to the 
records) minor low back injuries with resolution.  However, 
the veteran should have had a physical examination at the 
time of his discharge from the service, if back trouble was 
reported.

At a December 1998 RO hearing, the veteran testified that he 
hurt his back in the service and it continued to hurt the day 
he was discharged.  He had to lay down in the car.  He felt 
throbbing in the back.  While in service, the veteran was on 
profile for his back between 1964 and 1965.  Additionally, 
the veteran stated that while in service, he had treatment at 
the Fort Campbell hospital for his back for a week in 1965.  
He did not have a separation examination as the service 
personnel were busy.  He continued to have problems with his 
back.  He injured his back within a month of separation.  He 
told his employer that he injured his back while in the 
service.  

Associated with the file in December 1998 was a statement 
from a friend of the veteran who stated that he was in 
service with the veteran.  The veteran had pain in his low 
back while in service in 1963 and the veteran continued to 
have problems with his back until he separated.  On the day 
of discharge, the veteran complained that he had pain and 
trouble with his low back.  The veteran reclined in the car 
on the drive home.  It seemed that the veteran's current back 
problems were the same as that he had in service.  

Associated with the file in December 1998 was a statement 
from the veteran's ex-wife who indicated that she was married 
to the veteran while he was in the service.  He complained 
that he had hurt his back in service in November 1963.  In 
March 1964, August 1964, and October 1964, he also had back 
problems.  In May or June [1965], the veteran continued to 
have back problems.  He still had back problems upon 
discharge in August 1965.  On the car ride home, the veteran 
had to lay in the back seat due to his back problems.  His 
back had continued to hurt him.  

Associated with the file was an April 1999 statement from a 
former supervisor of the veteran who indicated that the 
veteran had some back problems when working with railroad box 
cars while working for his company. 

Associated with the file were copies of service medical 
records and duplicates of post service treatment records that 
have been associated previously with the file

II.  Analysis

When a claim is disallowed by the Board of Veterans' Appeals, 
it may not thereafter be reopened and allowed, and no claim 
based upon the same factual basis shall be considered.  38 
U.S.C.A. § 7104(b) (West 1991).  However, when a claimant 
requests that a claim be reopened after an appellate decision 
and submits evidence in support thereof, a determination as 
to whether such evidence is new and material must be made.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §38 U.S.C.A. 
§ 20.1105 (1999).

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
Current caselaw provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

The Board notes that, until recently, caselaw of the Court 
mandated that an additional question had to be addressed; 
that is, whether in light of all the evidence of record, 
there was a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" in the prior determination.  
See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  The 
additional test was overruled in the Hodge case cited above 
and thus will not be utilized in this decision.  Although in 
this case, the RO cited and utilized the test set forth in 
Colvin, due to the decision in this case, the undersigned 
finds that no prejudice will inure to the veteran. 

The additional evidence submitted includes a July 1998 report 
from Dr. Downer.  This evidence was not previously considered 
and bears directly and substantially on the specific issue 
under consideration; that is, whether a current low back 
disability was incurred in service.  In the statement, Dr. 
Downer opined that the veteran's current physical 
difficulties might have been associated with the injury he 
sustained in 1964 while in service.  Accordingly, the 
undersigned finds that new and material evidence has been 
submitted to reopen the claim. 

As the first step in the three-step analysis has been met, it 
must next be determined whether, based upon all the evidence 
and presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  To sustain a 
well-grounded claim, the claimant must provide evidence 
demonstrating that the claim is plausible; mere allegation is 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
The determination of whether a claim is well grounded is 
legal in nature.  King v. Brown, 5 Vet. App. 19 (1993).  

A well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well grounded, 
a claim must be accompanied by supportive evidence, and such 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well-grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing a well grounded claim of service connection 
generally requires medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra), petition for cert. filed, No. 97-7373 (Jan. 5, 1998); 
Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  

In determining whether Dr. Downer's statement is sufficient 
to establish a medical nexus, the undersigned notes that the 
Court of Appeals for Veteran's Claims has admitted that 
"word parsing" in some of its medical nexus cases has 
created an unclear picture for ascertaining what degree of 
certainty is necessary in a medical opinion in order to 
establish a plausible medical nexus.  See Hicks v. West, 12 
Vet. App. 86 (1998).  For instance, while the case of Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) suggested that a doctor's 
opinion using the term "may" was too speculative, on its 
own, to constitute an adequate medical nexus opinion, the 
Court has held that the term "could" was sufficient to 
satisfy the nexus requirement.  See Molloy v. Brown, 9 Vet. 
App. 513, 516 (1996).  Giving every consideration to the 
veteran, the undersigned finds that the nexus opinion from 
Dr. Downer constitutes plausible competent medical evidence 
to support the veteran's claim that a current low back 
disability was incurred in service.  Accordingly, the Board 
finds that the veteran's claim is well grounded.

Prior to reaching the third prong of inquiry, the Board notes 
that the reopening of the veteran's claim raises a due 
process issue which was addressed by the Court in Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Pursuant to Bernard, the 
Board must consider whether addressing the veteran's claim on 
a de novo basis would cause prejudice to the veteran as that 
issue was not considered by the RO.  As the instant claim is 
being remanded to the RO for evidentiary considerations, 
however, any potential prejudice to the veteran precipitated 
by the reopening of this claim will be rendered moot.


ORDER

The claim of entitlement to service connection for a low back 
disability is reopened and well grounded.  To this extent 
only, the benefit sought on appeal is granted.


REMAND

As described in the above decision of the Board, current case 
law provides for a three-step analysis when a claimant seeks 
to reopen a final decision based on new and material 
evidence.  The Board has determined that new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a back disability.  It 
was further determined that the instant claim is well 
grounded.  The RO, however, has not had the opportunity to 
consider the reopened claim.  Thus, the veteran's claim must 
be evaluated on the merits after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.

The duty to assist also includes conducting a thorough and 
contemporaneous examination which takes into consideration 
records of prior medical examinations and treatment.  
Lineberger v. Brown, 5 Vet. App. 367 (1993).  Accordingly, 
the veteran should be afforded a VA orthopedic examination to 
identify all current low back disabilities and to determine 
if any current disability is attributable to service.

Additionally, a review of the service medical records in the 
file shows that an original of an August 1962 service 
enlistment examination and a July 1965 separation examination 
are of record.  Copies of additional service medical records 
have been submitted by the veteran.  To ensure that the 
review of the veteran's claimed back injuries in service is a 
thorough one, the RO should attempt to obtain originals of 
the veteran's service medical records for his period of 
active duty.

The veteran is receiving Social Security disability benefits.  
While a disability determination evaluation is of record, an 
administrative decision and any additional supporting medical 
records from the Social Security Administration granting such 
benefits is not contained in the claims folder.  Therefore, 
if an administrative decision was prepared, the VA must 
obtain a copy of same.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

Additionally, there is an indication in the record that the 
veteran has been treated by Stephen I. Lester, M.D., Glen C. 
Moore, M.D., the Golden Clinic, James V. Gainer, Jr., M.D., 
Robert S. Wilson, M.D., James D. Weinstein, M.D., R. H. 
Plummer, M.D., Elkins Chiropractic Center, Charles M. Davis, 
Jr., M.D., Davis Memorial Hospital, Paul E. Nefflen, M.D., 
James B. Magee, M.D., Mountaineer Physical Therapy 
Associates, Mark B. Farnsworth, M.D., John C. Sharp, Ph.D., 
D.O., Joseph A. Snead, M.D., Wm. H. Downer, D.C., a Dr. 
Markowitz, a Dr. Rector, a Dr. Campbell, a Dr. Duckwall, and 
at the Clarksburg, West Virginia VA Medical Center.  
Treatment records from these providers and facilities should 
be requested prior to a VA examination.  VA has a duty to 
assist the veteran in the development of facts pertaining to 
this claim.  The Court has held that the duty to assist the 
claimant in obtaining and developing available facts and 
evidence to support his claim includes obtaining all relevant 
medical records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Under the circumstances described above, this case is 
REMANDED for the following:

1. The veteran should be requested to 
make copies of his service medical 
records for his own use and to return the 
originals to the VA.

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who have treated 
him for a low back disability since 
service.  After securing any necessary 
releases, the RO should obtain all 
records that are not already of record to 
include all treatment records from 
Stephen I. Lester, M.D., Glen C. Moore, 
M.D., the Golden Clinic, James V. Gainer, 
Jr., M.D., Robert S. Wilson, M.D., James 
D. Weinstein, M.D., R. H. Plummer, M.D., 
Elkins Chiropractic Center, Charles M. 
Davis, Jr., M.D., Davis Memorial 
Hospital, Paul E. Nefflen, M.D., James B. 
Magee, M.D., Mountaineer Physical Therapy 
Associates, Mark B. Farnsworth, M.D., 
John C. Sharp, Ph.D., D.O., Joseph A. 
Snead, M.D., Wm. H. Downer, D.C., Dr. 
Markowitz, Dr. Rector, Dr. Campbell, Dr. 
Duckwall, and the Clarksburg, West 
Virginia VAMC.  The RO should obtain 
legible copies of all records that have 
not already been obtained.  Thereafter, 
all records should be permanently 
associated with the claims file.  

3.  The RO should contact SSA and obtain 
legible copies of the decision that 
awarded disability benefits to the 
veteran and the medical records upon 
which it was based.  All records must be 
associated with the claims folder.

4.  The veteran should then be afforded a 
VA orthopedic examination.  The 
importance of appearing for the 
examination should be made known to the 
veteran.  The claims folder must be made 
available to the examiner for review 
prior to the examination.  All necessary 
diagnostic testing should be done to 
determine the full extent of all 
disability present.  The examiner should 
provide a diagnosis for all current low 
back disabilities and provide the date of 
onset of each disability.  Based on a 
review of the complete medical record and 
the current examination, the examiner 
should provide the following medical 
opinion as to whether it is at least as 
likely as not that any current low back 
disability had its onset in or was 
otherwise etiologically related to 
service.  In answering this question, the 
standard of proof which is underlined 
must be utilized.  If the examiner's 
opinion differs from any already of 
record, the examiner should provide the 
reasoning for the different opinion and, 
in any event, all factors upon which the 
medical opinion is based must be set 
forth for the record. 

5.   Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate.  If the examination is 
inadequate for any reason, the RO should 
return the examination report to the 
examining physician and request that all 
questions be answered.

6.  After completion of the requested 
development, the RO should review the 
veteran's claim.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case.  If he fails to 
appear for the low back examination, the 
RO should include in the claims folder a 
copy of the notification letter which 
indicates the address to which it was 
sent.  The veteran and his representative 
should then be afforded a reasonable 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals







